 In theMatter of SOL SCHEINMAN,JACOBMANDELL,OTTO LEWIN,D/B/AMASSELLCOMPANY,EMPLOYERandUNITEDSTEELWORKERS OFAMERICA, CIO,PETITIONERCase No. 4-RC-560.-Decided April 13, 1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before E. Don Wilson,hearing officer.The hearing officer's rulings made at thehearing arefree from prejudicial error and are hereby affirmed."Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organizations involved claim to represent employees ofthe Employer.3.On March 3, 1947, the Employer and Metal Box and File Produc-tionWorkers Union, Local 22045, AFL, executed an agreement effec-tive until December 31, 1948.On January 3, 1948, the parties incorpo-rated a wage increase in the above contract.On December 31, 1948,the parties amended their original contract and extended the amendedagreement to December 31, 1950.The amended agreement containsthe followingclause :The employer recognizes and acknowledges the Union as thecollective bargaining agency for all of its production employees,who are affiliated with the Union, with respect to wages, hours,and conditions of employment.'Metal Boxand File Production Workers Union, Local 24531, AFL,an intervenor herein,moved thata portion of the record be deleted because it was part of an "off the record"discussion.As wedo not relyon thisportion of the record in our disposition of this case,we need not rule on this motion.District#98, International Association of Machinists,herein called the Machinists, wasallowed to intervene on the basis of its present showing of interest89 NLRB No. 39.409 410DECISIONS OF NATIONAL LABORRELATIONS BOARDAnother clause contains the following sentence :Should the said new employees thereafter apply for member-ship into the Union,all of the benefits, terms and provisions ofthis contract shall inure to them.Further amendments of the agreement of December 31, 1948, werenegotiated by the parties on February 15, 1949.This supplementalagreement did not alter the provisions of the contract as set forthabove.The Employer was engaged,for a number of years, in the manufac-ture of office equipment at a. plant in Brooklyn,New York. In April1949, the Employer commenced production at a new plant in York,Pennsylvania.Production for a time was carried on in both plantswith a gradual increase in the size of,the York operations and a corre-sponding decrease at the Brooklyn plant as the machinery and equip-ment of the latter plant were gradually transferred to the former.Production ceased at the Brooklyn plant on August 15, 1949, somemonths after the York operations first began.The Employer trans-ferred only 25 employees,of whom 10 were leadmen, from its Brooklynplant to the York plant.On May 26, 1949,Metal Box and File Production Workers Union,Local 22045, and Metal Box and File Production Workers Union,Local 24531, herein known as Local 24531,an Intervenor,executed anassignment agreement, for the purpose of transferring the contractbetween Local 22045 and the Employer covering the employees in theBrooklyn plant, to Local 24531 at the York operations.The assignment agreement,executed with the Employer's consent,.contains the following clause :Metal Box and File Production Workers Union, Local 24531,York, Pa., A. F.of L., hereby agrees that the terms,provisionsand conditions of the agreement dated March 3, 1947,as modified,amended' and extended by the memoranda of agreement respec-tively dated January 3,1948, December 31, 1948, and February 15,1949, shall bind, apply to and inure to the benefits of its members.There were 111 employees at the York operation when the assign-ment agreement was executed,and 499 employees in the same plant atthe time of the hearing.The Employer and Local 24531 urge the agreement of December 31,1948, assigned from Local 22045, as a bar to a present determination ofrepresentatives at the Employer'sYork plant.The Petitioner con-tends that the contract cannot serve as a bar because(1) it was exe-cuted before there were any employees at the York operation, (2)there is no proof that the employees at the York plant had any voice MASSELL COMPANY411in the so-called "transfer and assignment," (3) there has been anexpansion of the Employer's working forces of over 40 percent.TheMachinists contends that the contract is a "members only" contractand therefore cannot serve as a bar.2We are not persuaded that the above contracts bar an election.Local 24531 would have the Board construe the verbiage in the con-tracts set forth above as indicating coverage-"for all its productionemployees all of whom are affiliated with the Union."However thelanguage of the contract does not lend itself to such construction.Anexamination of that language makes it apparent that the contract islimited in coverage to those employees "who are affiliated with theUnion" or "who apply for membership into the Union." The con-tractual relationship clearly embraces members only.Accordingly,since the contract of March 3, 1947, as modified, amended, and ex-tended, on its face as a "members only" contract, we find that the agree-ment does not constitute a bar to a present determination of represent-atives.,We fiiid a question affecting commerce exists concerning the repre-sentation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.44.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act: All production, maintenance, and ship-ping department employees at the Employer's office equipment manu-facturing plant in York, Pennsylvania, excluding office and clericalemployees, professional employees, foremen, assistant foremen, andall other supervisors within the meaning of the Act.DIRECTION OF ELECTION -5As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-HThe Petitioner also urgedthisas a ground at the hearing,but not in its brief.8G. C. MurphyCompany,80 NLRB 1072;Dortch Stove Works, Inc.,79NLRB 1258;American TobaccoCompany,Incorporated,62 NLRB 1239.We find it unnecessary there-fore to consider other contentionsurged by thePetitioner and the Intervenor,Local 24531.4The Intervenor,Local 24531,urges that the petition be dismissed,or that the pro.ceeding be stayed untiltherehas been a determination made on appeals taken from dis-missal by the Regional Director of charges filed in CaseNo. 4-CA-349 and Case No.4-CB-66.However, the General Counsel has sustained the action of the Regional Directorin the above-numbered cases.We, therefore,see no reason why an election should not beheld at this time.The Board,by Order dated May 3,1.950, granted Metal Box and File Production WorkersUnion, Local24531, AFL,an intervenor herein, permission to withdraw its name fromthe ballot. 412DECISIONSOF NATIONALLABOR RELATIONS BOARDvision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National Labor Re-lations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the dateof this Direction of Election,including employees who did not workduring said payroll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetherthey desire to be represented, for purposes of collective bargaining, byUnited Steelworkers of America, CIO, or by District #98, Interna-tional Association of Machinists, or by neither.